Citation Nr: 0636678	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-05 587	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to April 27, 1992 
for the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an initial evaluation in excess of 60 
percent for the service-connected status post L4-L5 
laminectomy and diskectomy with spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and August 2000 rating 
decisions issued by the RO.  

The Board remanded this case back to the RO in February 2004 
for additional development of the record.  

Separately, the veteran was issued a Statement of the Case on 
the claim of service connection for post-traumatic stress 
disorder in August 2005, but he has not responded to this 
issuance to date.  As such, this matter is not presently on 
appeal.  

The claim for an higher initial evaluation for the veteran's 
service-connected lumbosacral spine disorder is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  



FINDING OF FACT

As the veteran has sought and been awarded an effective date 
of April 27, 1992 for the grant of his TDIU rating, there 
remain no allegations of errors of fact or law for appellate 
consideration.  



CONCLUSION OF LAW

The issue of an earlier effective date for the grant of the 
veteran's TDIU rating must be dismissed, as the assigned 
effective date of April 27, 1992 constitutes a full grant of 
the benefit sought on appeal.  38 U.S.C.A. §§  5100, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board must dismiss any appeal 
which fails to allege a specific error of fact or law in a 
determination being appealed.  

Here, the veteran's appeal, and the prior remand, initially 
included the issue of an earlier effective date for the grant 
of a TDIU rating prior to February 4, 1999.  

During the course of the appeal, including in his April 2002 
Substantive Appeal, the veteran had argued that this grant 
should be effectuated as of 1992, as his initial service 
connection application was submitted at that time.  

In a November 2003 brief, the veteran's representative 
specifically cited to a sought-after effective date of April 
27, 1992.  

In February 2005, the RO effectuated a rating action 
assigning an increased 60 percent evaluation for the service-
connected lumbosacral spine disability and granting of an 
earlier effective date for the TDIU rating of April 27, 1992, 
the date of receipt of his initial service connection claim.  

The RO finds that this constitutes a full and complete grant 
of the benefit sought on appeal.  While this matter was not 
addressed in the February 2005 Supplemental Statement of the 
Case, further action is not required with respect to the 
appeal as to this matter.  

A subsequent Report of Contact indicates that the RO had 
tried to contact the veteran, without success, on the matter 
of whether the February 2005 grant had satisfied his appeal.  

Moreover, the issue of an earlier effective date for the 
grant of TDIU was listed as still on appeal in a September 
2006 brief from the veteran's representative, although the 
representative listed the prior 1999 effective date, rather 
than the presently-assigned 1992 effective date, in the 
brief.  

The Board, however, finds that there remains no viable issue 
on appeal.  It is clear from the veteran's communications 
that he sought a specific earlier effective date of April 27, 
1992 for the grant of the TDIU rating.  

That date has now been assigned by the RO.  There is no 
specific argument for an even earlier effective date, and, 
given that the representative suggested that the current 
effective date was the 1999 date, this assertion appears to 
be based on a misinterpretation.

In short, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal to this extent, 
and it is dismissed in this regard.



ORDER

The appeal, as to the issue of an effective date prior to 
April 27, 1992 for the grant of the TDIU rating, is 
dismissed.  




REMAND

In the present case, the veteran has not been examined in 
regard to his service-connected lumbosacral spine disability 
since November 2001, approximately five years ago.  

Although the bases for an increased evaluation are limited 
under both the old and revised versions of the diagnostic 
criteria for evaluating spine disorders - basically limited 
to ankylosis, as this particular disorder is not attributable 
to a fracture (although the Board is aware that service 
connection is separately in effect for a coccyx fracture) - 
the possibility of such symptomatology cannot be excluded and 
should be addressed on a contemporaneous examination.  

Also of great interest to the Board is the question of 
whether the veteran's disorder, which encompasses 
intervertebral disc syndrome, has resulted in any associated 
objective neurological abnormalities.  

Under the current criteria of Diagnostic Code 5243, effective 
from September 23, 2002, separate evaluations are allowed for 
such abnormalities.  In this regard, the Board is aware that, 
during his November 2001 VA spine examination, the veteran 
reported numbness and tingling down the back of his thighs to 
the anterior legs.  A further examination is thus necessary 
to ascertain the presence and severity of any such objective 
findings of radiculopathy.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected 
lumbosacral spine disorder, and any 
associated objective neurological 
abnormalities involving the lower 
extremities.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

The examiner should specifically note 
whether the veteran's disorder is 
productive of painful motion, functional 
loss due to pain, additional disability 
on flare-ups, and unfavorable ankylosis 
of the entire spine.  Also, the examiner 
should direct attention to the lower 
extremities and indicate whether, for 
each extremity, there is objective 
evidence of neurological abnormalities 
associated with the service-connected 
lumbosacral spine disorder.  For each 
such finding, the degree of severity of 
the disorder should also be described.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's appeal should 
be readjudicated.  

If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



__________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


